DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-10 directed to invention non-elected without traverse.  Accordingly, claims 6-10 have been cancelled.
Response to Remarks
Applicant’s remarks, see pages 6-8, filed April 25, 2022, with respect to the specification and claims 5, 11, and 12 have been fully considered and are persuasive.  The objection of the specification and claims 5, 11, and 12 has been withdrawn. Applicant’s remarks, see pages 8-9, regarding rejections of claims 4, 11, and 12 are acknowledged.  Applicant’s remarks, see pages 9-12, with respect to amendments to claim 11 have been fully considered and are persuasive.  The amendments of claim 11 teach over the prior art of record. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest the electric dust collector with the structural limitations recited in claim 11 “wherein the conductive fabric filters are configured such that, when opposite polarity DC voltages, between 1 V and 12 V, are applied to the conductive fabric filters, the conductive fabric filters include: 
a positive conductive fabric filter, to which a positive (+) electric charge is applied; and 
a negative conductive fabric filter, to which a negative (-) electric charge is applied, and
fine dust particles in the air, that have a positive (+) electric charge while passing through the pores of the negative conductive fabric filter, are adsorbed to the negative conductive
fabric filter, and fine dust particles in the air, that have a negative (-) electric charge while passing through the pores of the positive conductive fabric filter, are adsorbed to the positive conductive fabric filter.”  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide these features because none of the prior art of record suggests such modifications.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        April 29, 2022